DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/11/2021 is acknowledged.  The traversal is on the ground(s) that Groups I-III contain a number of similar or same components and therefore unity of invention is met.  This is found persuasive because Groups I-III do contain a number of same features are present in each respective Group, and as such, this number of same features results in Groups I-III having unity of invention.
The requirement is WITHDRAWN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsai (US 6,275,042).
Regarding claim 1, Tsai discloses in Figs 1-4, a system (Abstract) configured for monitoring a plurality of battery cells (C2/L33-34) in a multi-cell battery assembly (ref 

Regarding claim 2, Tsai discloses all of the claim limitations as set forth above and also discloses the fuel gauge (ref 50) is a single-cell fuel gauge having a first single analog input for measuring battery cell terminal voltage (C2/L42-67, Fig 2).

Regarding claim 3, Tsai discloses all of the claim limitations as set forth above and also discloses the single-cell fuel gauge (ref 50) has a second single analog input (ref 54) for measuring battery cell temperature (C2/L56-67), and third and fourth single analog inputs (C2/L56-67) for measuring battery cell charge and discharge currents (C2/L56-67).

Regarding claim 7, Tsai discloses all of the claim limitations as set forth above and also discloses a current sensor (C2/L56-67) configured to be coupled (Fig 2) to the battery assembly (ref 30), wherein outputs of the current sensor are configured to be coupled (Fig 2, C2/L56-67) to analog inputs of the fuel gauge (ref 50).

Regarding claim 8, Tsai discloses all of the claim limitations as set forth above and also discloses the analog front end (ref 52) is configured to receive voltage signals from more than four battery cells (Fig 2, C2/L56-67) in the battery assembly (ref 30).

Regarding claim 9, Tsai discloses all of the claim limitations as set forth above and also discloses the controller (ref 51) and the circuitry (Fig 2) are configured to output a single voltage signal representing battery cell temperature (C2/L56-67) to the fuel gauge (ref 50).

Regarding claim 10, Tsai discloses all of the claim limitations as set forth above and also discloses a host system (ref 60) configured to digitally communicate (C3/L1-11) with the controller (ref 50).

Regarding claim 11, Tsai discloses all of the claim limitations as set forth above and also discloses a digital signal output (C2/L56-67 – C3/L1-11, Fig 2) of the fuel gauge (ref 50) coupled to a digital input of the controller (ref 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 6,275,042) as applied to claim 1 above, and further in view of Alessandro et al. (US 2015/0380966).
Regarding claims 4-5, Tsai discloses all of the claim limitations as set forth above but does not explicitly disclose the circuitry configured to convert the digital signal of the controller to the analog voltage signal comprises a digitally programmable voltage source ("DPVS"), wherein the DPVS comprises a digital-to-analog converter.

Alessandro et al. and Tsai are analogous since both deal in the same field of endeavor, namely, battery systems.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the analog/digital converter disclosed by Alessandro et al. into the system of Tsai to enhance the system’s precision of operation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 6,275,042) as applied to claim 1 above, and further in view of Tamburrino (US 2016/0260943).
Regarding claim 6, Tsai discloses all of the claim limitations as set forth above but does not explicitly disclose a thermistor configured to be in proximity to the battery assembly, wherein an output of the thermistor is configured to be coupled to an input to the controller.
Tamburrino discloses in Figs 1-4, a battery pack (ref 10) including a control circuit performing a number of operations ([0041]-[0043]) for the battery pack (ref 10).  The control circuit includes a thermistor for gauging battery cell parameters and outputting info to the control circuit ([0042]).  This configuration enhances the control function by incorporating a thermal control component into the overall control of the system ([0041]-[0043]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the thermistor disclosed by Tamburrino into the system of Tsai to enhance the control function of the system by incorporating a thermal control component therein.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 6,275,042) in view of Alessandro et al. (US 2015/0380966).
Regarding claim 12, Tsai discloses in Figs 1-4, a battery system (Abstract) comprising: a plurality of battery cells (C2/L33-34) in a multi-cell battery assembly (ref 30); an analog front end (ref 52) configured to receive voltage signals (C2/L58-67 – C3/L1-11) from each of the plurality of battery cells (C2/L33-34) and produce a first data signal (ref 53) as a function of the received voltage signals from each of the plurality of battery cells (ref 30); a controller (ref 51) configured to receive the first data signal (ref 53) from the analog front end (ref 52) and produce a second data signal as a function of a pre-programmed algorithm performed (C2/L58-67 – C3/L1-11) on the first data signal (ref 53) from the analog front end (ref 52); and a fuel gauge (ref 50) configured to receive and process the first analog voltage signal (C2/L42-55).
Tsai does not explicitly disclose a first digitally programmable voltage source ("DPVS") configured to convert the second data signal to a first analog voltage signal representing a battery cell voltage parameter.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the analog/digital converter disclosed by Alessandro et al. into the system of Tsai to enhance the system’s precision of operation

Regarding claim 13, Tsai discloses all of the claim limitations as set forth above and also discloses the fuel gauge (ref 50) is a single-cell fuel gauge having a first single analog input for measuring battery cell terminal voltage (C2/L42-67, Fig 2), wherein the single analog input for measuring battery cell terminal voltage is configured to receive the first analog voltage signal from the first DPVS (see rejection above with respect to claim 12).

Regarding claim 14, Tsai discloses all of the claim limitations as set forth above and also discloses the fuel gauge (ref 50) includes a pair of analog inputs (Fig 2, C2/L56-67) configured to measure battery cell charge and discharge currents (C2/L56-67).

Regarding claim 15, Tsai discloses all of the claim limitations as set forth above and also discloses a current sensor (C2/L56-67) coupled between the multi-cell battery assembly (ref 30) and the pair of analog inputs(Fig 2, C2/L56-67) of the fuel gauge (ref 50) configured to measure battery cell charge and discharge currents (Fig 2, C2/L56-67).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 6,275,042) in view of Alessandro et al. (US 2015/0380966) as applied to claim 12 above, and further in view of Tamburrino (US 2016/0260943).
Regarding claim 16, modified Tsai discloses all of the claim limitations as set forth above but does not explicitly disclose a thermistor configured to be in proximity to the battery assembly, wherein an output of the thermistor is configured to be coupled to an input to the controller, wherein the controller is further configured to receive the output of the thermistor and produce a third data signal as a function of a pre- programmed algorithm performed on the output of the thermistor.
Tamburrino discloses in Figs 1-4, a battery pack (ref 10) including a control circuit performing a number of operations ([0041]-[0043]) for the battery pack (ref 10).  The control circuit includes a thermistor for gauging battery cell parameters and outputting info to the control circuit ([0042]).  This configuration enhances the control function by incorporating a thermal control component into the overall control of the system ([0041]-[0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the thermistor disclosed by Tamburrino into the system of Tsai to enhance the control function of the system by incorporating a thermal control component therein.

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 17 discloses a second DPVS configured to convert the third data signal to a second analog voltage signal representing a temperature parameter pertaining to the output of the thermistor, and wherein the single-cell fuel gauge has a single analog input for measuring battery cell temperature, wherein the single analog input for measuring battery cell temperature is configured to receive the second analog voltage signal from the second DPVS.
Tsai, Alessandro, and Tamburrino are considered to form the combination of references of record closest to the aforementioned claim limitations.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, while the envisaged combination of references discloses a DPVS within its system, configured as set forth in the above claims, it does not disclose nor render obvious the inclusion of the second DPVS within the system and configured to operate and communicate with the controller as set forth in the instant claims.  Further, claim 18 is objected to since it depends from claim 17.

Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Instant independent claim 19 discloses an apparatus comprising a plurality of .
Similar to above in dependent claim 17, Tsai, Alessandro, and Tamburrino are considered to form the combination of references of record closest to the aforementioned claim limitations.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, while the envisaged combination of references discloses a system with a number of components (as set forth in the above office action, with respect to independent claims 1 and 12 and the respective dependent claims as set forth above), it does not disclose nor render obvious all of the intricate structure of the apparatus of claim 19, in particular, the multiple DVPS source components and fuel gauge connected to and in communication with the controller of the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kuo (US 2008/0116852) discloses in Figs 1-2, a battery power management system (Abstract) including a battery unit (ref 10) including a control unit (Fig 1) that includes a number of sensors/components for monitoring and controlling the battery unit (ref 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725